 Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 1 of 9 Page ID #:821



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Jaimie Meyer in
                                                   Support of Motion for Preliminary
21                                                 Injunction and Class Certification
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,
                                                   Date: March 24, 2020
23
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 2 of 9 Page ID #:822



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
 Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 3 of 9 Page ID #:823



 1 Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:
 2
 3 I.    BACKGROUND AND QUALIFICATIONS

 4     1. I am Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of
          Medicine and Assistant Clinical Professor of Nursing at Yale School of
 5
          Nursing in New Haven, Connecticut. I am board certified in Internal
 6        Medicine, Infectious Diseases and Addiction Medicine. I completed my
          residency in Internal Medicine at NY Presbyterian Hospital at Columbia,
 7
          New York, in 2008. I completed a fellowship in clinical Infectious Diseases
 8        at Yale School of Medicine in 2011 and a fellowship in Interdisciplinary
          HIV Prevention at the Center for Interdisciplinary Research on AIDS in
 9
          2012. I hold a Master of Science in Biostatistics and Epidemiology from
10        Yale School of Public Health.
11     2. I have worked for over a decade on infectious diseases in the context of jails
12        and prisons. From 2008-2016, I served as the Infectious Disease physician
          for York Correctional Institution in Niantic, Connecticut, which is the only
13        state jail and prison for women in Connecticut. In that capacity, I was
14        responsible for the management of HIV, Hepatitis C, tuberculosis, and other
          infectious diseases in the facility. Since then, I have maintained a dedicated
15        HIV clinic in the community for patients returning home from prison and
16        jail. For over a decade, I have been continuously funded by the NIH,
          industry, and foundations for clinical research on HIV prevention and
17        treatment for people involved in the criminal justice system, including those
18        incarcerated in closed settings (jails and prisons) and in the community
          under supervision (probation and parole). I have served as an expert
19        consultant on infectious diseases and women’s health in jails and prisons for
20        the UN Office on Drugs and Crimes, the Federal Bureau of Prisons, and
          others. I also served as an expert health witness for the US Commission on
21        Civil Rights Special Briefing on Women in Prison.
22
       3. I have written and published extensively on the topics of infectious diseases
23        among people involved in the criminal justice system including book
24        chapters and articles in leading peer-reviewed journals (including Lancet
          HIV, JAMA Internal Medicine, American Journal of Public Health,
25        International Journal of Drug Policy) on issues of prevention, diagnosis, and
26        management of HIV, Hepatitis C, and other infectious diseases among
          people involved in the criminal justice system.
27
28

                                             1
 Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 4 of 9 Page ID #:824



 1
         4. My C.V. includes a full list of my honors, experience, and publications, and
 2          it is attached as Exhibit A.
 3       5. To date, I am not being paid for my work in this case, although I am being
 4          paid $1,000 for my time spent on a case filed in federal court in New York
            involving similar issues. In making the following statements, I am not
 5          commenting on the particular issues posed by this case. Rather, I am making
 6          general statements about the realities of persons in jails and prisons.
 7       6. I have not testified as an expert at trial or by deposition in the past four
            years.
 8
 9 II.      HEIGHTENED RISK OF EPIDEMICS IN JAILS AND PRISONS
10       7. The risk posed by infectious diseases in jails and prisons is significantly
            higher than in the community, both in terms of risk of transmission,
11
            exposure, and harm to individuals who become infected. There are several
12          reasons this is the case, as delineated further below.
13       8. Globally, outbreaks of contagious diseases are all too common in closed
14          detention settings and are more common than in the community at large.
            Prisons and jails are not isolated from communities. Staff, visitors,
15          contractors, and vendors pass between communities and facilities and can
16          bring infectious diseases into facilities. Moreover, rapid turnover of jail and
            prison populations means that people often cycle between facilities and
17          communities. People often need to be transported to and from facilities to
18          attend court and move between facilities. Prison health is public health.
19       9. Reduced prevention opportunities: Congregate settings such as jails and
20          prisons allow for rapid spread of infectious diseases that are transmitted
            person to person, especially those passed by droplets through coughing and
21          sneezing. When people must share dining halls, bathrooms, showers, and
22          other common areas, the opportunities for transmission are greater. When
            infectious diseases are transmitted from person to person by droplets, the
23          best initial strategy is to practice social distancing. When jailed or
24          imprisoned, people have much less of an opportunity to protect themselves
            by social distancing than they would in the community. Spaces within jails
25          and prisons are often also poorly ventilated, which promotes highly efficient
26          spread of diseases through droplets. Placing someone in such a setting
            therefore dramatically reduces their ability to protect themselves from being
27          exposed to and acquiring infectious diseases.
28

                                                 2
 Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 5 of 9 Page ID #:825



 1
       10.Disciplinary segregation or solitary confinement is not an effective disease
 2        containment strategy. Beyond the known detrimental mental health effects
          of solitary confinement, isolation of people who are ill in solitary
 3
          confinement results in decreased medical attention and increased risk of
 4        death. Isolation of people who are ill using solitary confinement also is an
          ineffective way to prevent transmission of the virus through droplets to
 5
          others because, except in specialized negative pressure rooms (rarely in
 6        medical units if available at all), air continues to flow outward from rooms
          to the rest of the facility. Risk of exposure is thus increased to other people
 7
          in prison and staff.
 8
       11.Reduced prevention opportunities: During an infectious disease outbreak,
 9        people can protect themselves by washing hands. Jails and prisons do not
10        provide adequate opportunities to exercise necessary hygiene measures, such
          as frequent handwashing or use of alcohol-based sanitizers when
11        handwashing is unavailable. Jails and prisons are often under-resourced and
12        ill-equipped with sufficient hand soap and alcohol-based sanitizers for
          people detained in and working in these settings. High-touch surfaces
13        (doorknobs, light switches, etc.) should also be cleaned and disinfected
14        regularly with bleach to prevent virus spread, but this is often not done in
          jails and prisons because of a lack of cleaning supplies and lack of people
15        available to perform necessary cleaning procedures.
16
       12.Reduced prevention opportunities: During an infectious disease outbreak, a
17        containment strategy requires people who are ill with symptoms to be
18        isolated and that caregivers have access to personal protective equipment,
          including gloves, masks, gowns, and eye shields. Jails and prisons are often
19        under-resourced and ill-equipped to provide sufficient personal protective
20        equipment for people who are incarcerated and caregiving staff, increasing
          the risk for everyone in the facility of a widespread outbreak.
21
       13.Increased susceptibility: People incarcerated in jails and prisons are more
22        susceptible to acquiring and experiencing complications from infectious
23        diseases than the population in the community. 1 This is because people in
          jails and prisons are more likely than people in the community to have
24        chronic underlying health conditions, including diabetes, heart disease,
25
26
   1
     Active case finding for communicable diseases in prisons, 391 The Lancet 2186
27 (2018), https://www.thelancet.com/journals/lancet/article/PIIS0140-
28 6736(18)31251-0/fulltext.


                                              3
 Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 6 of 9 Page ID #:826



 1
         chronic lung disease, chronic liver disease, and lower immune systems from
 2       HIV.
 3    14.Jails and prisons are often poorly equipped to diagnose and manage
 4       infectious disease outbreaks. Some jails and prisons lack onsite medical
         facilities or 24-hour medical care. The medical facilities at jails and prisons
 5       are almost never sufficiently equipped to handle large outbreaks of
 6       infectious diseases. To prevent transmission of droplet-borne infectious
         diseases, people who are infected and ill need to be isolated in specialized
 7       airborne negative pressure rooms. Most jails and prisons have few negative
 8       pressure rooms if any, and these may be already in use by people with other
         conditions (including tuberculosis or influenza). Resources will become
 9       exhausted rapidly and any beds available will soon be at capacity. This
10       makes both containing the illness and caring for those who have become
         infected much more difficult.
11
12    15.Jails and prisons lack access to vital community resources to diagnose and
         manage infectious diseases. Jails and prisons do not have access to
13       community health resources that can be crucial in identifying and managing
14       widespread outbreaks of infectious diseases. This includes access to testing
         equipment, laboratories, and medications.
15
      16.Jails and prisons often need to rely on outside facilities (hospitals,
16       emergency departments) to provide intensive medical care given that the
17       level of care they can provide in the facility itself is typically relatively
         limited. During an epidemic, this will not be possible, as those outside
18       facilities will likely be at or over capacity themselves.
19
      17.Health safety: As an outbreak spreads through jails, prisons, and
20       communities, medical personnel become sick and do not show up to work.
21       Absenteeism means that facilities can become dangerously understaffed with
         healthcare providers. This increases a number of risks and can dramatically
22       reduce the level of care provided. As health systems inside facilities are
23       taxed, people with chronic underlying physical and mental health conditions
         and serious medical needs may not be able to receive the care they need for
24       these conditions. As supply chains become disrupted during a global
25       pandemic, the availability of medicines and food may be limited.

26    18.Safety and security: As an outbreak spreads through jails, prisons, and
         communities, correctional officers and other security personnel become sick
27
28

                                              4
 Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 7 of 9 Page ID #:827



 1
            and do not show up to work. Absenteeism poses substantial safety and
 2          security risk to both the people inside the facilities and the public.
 3      19.These risks have all been borne out during past epidemics of influenza in
 4         jails and prisons. For example, in 2012, the CDC reported an outbreak of
           influenza in 2 facilities in Maine, resulting in two inmate deaths. 2
 5         Subsequent CDC investigation of 995 inmates and 235 staff members across
 6         the 2 facilities discovered insufficient supplies of influenza vaccine and
           antiviral drugs for treatment of people who were ill and prophylaxis for
 7         people who were exposed. During the H1N1-strain flu outbreak in 2009
 8         (known as the “swine flu”), jails and prisons experienced a
           disproportionately high number of cases.3 Even facilities on “quarantine”
 9         continued to accept new intakes, rendering the quarantine incomplete. These
10         scenarios occurred in the “best case” of influenza, a viral infection for which
           there was an effective and available vaccine and antiviral medications,
11         unlike COVID-19, for which there is currently neither.
12
     III.   PROFILE OF COVID-19 AS AN INFECTIOUS DISEASE4
13
        20. The novel coronavirus, officially known as SARS-CoV-2, causes a disease
14         known as COVID-19. The virus is thought to pass from person to person
15         primarily through respiratory droplets (by coughing or sneezing) but may
           also survive on inanimate surfaces. People seem to be most able to transmit
16         the virus to others when they are sickest but it is possible that people can
17         transmit the virus before they start to show symptoms or for weeks after
           their symptoms resolve. In China, where COVID-19 originated, the average
18         infected person passed the virus on to 2-3 other people; transmission
19         occurred at a distance of 3-6 feet. Not only is the virus very efficient at
           being transmitted through droplets, everyone is at risk of infection because
20
   2
     Influenza Outbreaks at Two Correctional Facilities — Maine, March 2011,
21 Centers   for Disease Control and Prevention (2012),
   https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6113a3.htm.
22 3 David M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are
23 Few,   Prison Legal News (Feb. 15, 2010),
   https://www.prisonlegalnews.org/news/2010/feb/15/swine-flu-widespread-in-
24 prisons-and-jails-but-deaths-are-few/.
   4
     This whole section draws from Brooks J. Global Epidemiology and Prevention
   of COVID19, COVID-19 Symposium, Conference on Retroviruses and
25 Opportunistic    Infections (CROI), virtual (March 10, 2020); Coronavirus (COVID-
26 ncov/index.html;Disease
   19),  Centers  for          Control, https://www.cdc.gov/coronavirus/2019-
                       Brent Gibson, COVID-19 (Coronavirus): What You Need to
27 Know    in Corrections, National Commission on Correctional Health Care (February
   28, 2020), https://www.ncchc.org/blog/covid-19-coronavirus-what-you-need-to-
28 know-in-corrections.

                                              5
  Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 8 of 9 Page ID #:828



 1
              our immune systems have never been exposed to or developed protective
 2            responses against this virus. A vaccine is currently in development but will
              likely not be able for another year to the general public. Antiviral
 3
              medications are currently in testing but not yet FDA-approved, so only
 4            available for compassionate use from the manufacturer. People in prison
              and jail will likely have even less access to these novel health strategies as
 5
              they become available.
 6
           21.Most people (80%) who become infected with COVID-19 will develop a
 7            mild upper respiratory infection but emerging data from China suggests
 8            serious illness occurs in up to 16% of cases, including death. 5 Serious
              illness and death is most common among people with underlying chronic
 9            health conditions, like heart disease, lung disease, liver disease, and diabetes,
10            and older age. 6 Death in COVID-19 infection is usually due to pneumonia
              and sepsis. The emergence of COVID-19 during influenza season means
11            that people are also at risk from serious illness and death due to influenza,
12            especially when they have not received the influenza vaccine or the
              pneumonia vaccine.
13
14         22.The care of people who are infected with COVID-19 depends on how
              seriously they are ill. 7 People with mild symptoms may not require
15            hospitalization but may continue to be closely monitored at home. People
16            with moderate symptoms may require hospitalization for supportive care,
              including intravenous fluids and supplemental oxygen. People with severe
17            symptoms may require ventilation and intravenous antibiotics. Public health
18            officials anticipate that hospital settings will likely be overwhelmed and
              beyond capacity to provide this type of intensive care as COVID-19
19            becomes more widespread in communities.
20         23.COVID-19 prevention strategies include containment and mitigation.
21            Containment requires intensive hand washing practices, decontamination
              and aggressive cleaning of surfaces, and identifying and isolating people
22
23   Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease
     5
   Control and Prevention (March 14, 2020), https://www.cdc.gov/coronavirus/2019-
24 ncov/summary.html.
   6
         Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
25 China: a retrospective cohort study. The Lancet (published online March 11, 2020),
     https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext
26   7
    Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for
   Management   of Patients with Confirmed Coronavirus Disease, Centers for Disease
27 Control and Prevention  (March 7, 2020), https://www.cdc.gov/coronavirus/2019-
28 ncov/hcp/clinical-guidance-management-patients.html.


                                                      6
 Case 5:19-cv-01546-JGB-SHK Document 81-8 Filed 03/24/20 Page 9 of 9 Page ID #:829



 1
            who are ill or who have had contact with people who are ill, including the
 2          use of personal protective equipment. Jails and prisons are totally under-
            resourced to meet the demand for any of these strategies. As infectious
 3
            diseases spread in the community, public health demands mitigation
 4          strategies, which involves social distancing and closing other communal
            spaces (schools, workplaces, etc.) to protect those most vulnerable to
 5
            disease. Jails and prisons are unable to adequately provide social distancing
 6          or meet mitigation recommendations as described above.
 7       24.The time to act is now. Data from other settings demonstrate what happens
 8          when jails and prisons are unprepared for COVID-19. News outlets reported
            that Iran temporarily released 70,000 prisoners when COVID-19 started to
 9          sweep its facilities.8 To date, few state or federal prison systems have
10          adequate (or any) pandemic preparedness plans in place. 9 Systems are just
            beginning to screen and isolate people on entry and perhaps place visitor
11          restrictions, but this is wholly inadequate when staff and vendors can still
12          come to work sick and potentially transmit the virus to others.
13
14
     I declare under penalty of perjury that the foregoing is true and correct.
15
16
   March 22
         __, 2020                                         _______________________
17 New Haven, Connecticut                                      Dr. Jaimie Meyer
18
19
20
21
22
23
24   8
       Iran temporarily releases 70,000 prisoners as coronavirus cases surge, Reuters
25   (March 9, 2020), https://www.reuters.com/article/us-health-coronavirus-iran/iran-
     temporarily-releases-70000-prisoners-as-coronavirus-cases-surge-
26   idUSKBN20W1E5.
     9
       Luke Barr & Christina Carrega, State prisons prepare for coronavirus but federal
27   prisons not providing significant guidance, sources say, ABC News (March 11,
     2020), https://abcnews.go.com/US/state-prisons-prepare-coronavirus-federal-
28   prisons-providing-significant/story?id=69433690.


                                               7
